I concur in the judgment. But I cannot agree entirely with the foregoing opinion in its interpretation of the decision inPeople v. Cohen, 118 Cal. 74 [50 P. 20]. I think that the limitation placed by that decision, upon the right and power of a judge while sitting as a magistrate, to avail himself of the services of the clerk of the court in which he is a judge, is too narrow; and I venture so far as to doubt that it will be completely approved if brought before the Supreme Court for re-examination.
A petition for a rehearing of this cause was denied by the District Court of Appeal on July 27, 1933, and an application by respondent to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on August 10, 1933. *Page 262